DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 9 March 2022 has been entered.
Claims 17-19 are new.  Claims 8, 11-13 and 17-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 17 requires wherein the Bacillus licheniformis strain converts more than 30% of the initial amount of lactate to acetate in 48 hrs.
New claim 18 requires wherein the Bacillus licheniformis strain converts more than 44.9% of the initial amount of lactate to acetate in 48 hrs.
New claim 19 requires wherein the Bacillus licheniformis strain converts more than 50% of the initial amount of lactate to acetate in 48 hrs.
While there is support in original claim 12 for limiting the conversion of lactate to acetate in the range of 30% to 70% and support in the specification as originally filed for claiming a conversion of 59.4% for strain CJBL219 and 44.9% for strain CJBL215, there is no support to claim every value above 30%,  44.9% or 50%.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-19, the recitation “wherein the Bacillus licheniformis strain converts more than . . . of the initial amount of lactate to acetate in 48 hours” renders the claims indefinite because there is no antecedent basis for the phrase “the initial amount of lactate.”   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kritas et al. (“Effect of Bacillus licheniformis and Bacillus subtilis Supplementation of Ewe’s Feed on Sheep Milk Production and Young Lamb Mortality”, J. Vet Med. A 53,(2006), pp. 170-173.  
	Regarding claim 8, Kritas et al. disclose a method of improving ewes’ milk production and milk by feeding ewes a probiotic, i.e., additive, comprising Bacillus licheniformis and Bacillus subtilis (BioPlus 2B) (p. 170/Summary, p. 170-171/Materials and Methods).  
	While Kritas et al. disclose a probiotic, i.e., additive, comprising Bacillus licheniformis and Bacillus subtilis (BioPlus 2B) that improves milk production and milk fat of Ewes, the reference is silent with respect to rumen pH and digestibility.  In this case, given Kritas et al. disclose a method substantially similar to that presently claimed wherein the additive improves milk production and milk fat, as claimed, intrinsically the method would result in stabilization of rumen pH and enhanced digestibility. 
	While Kritas et al. disclose a probiotic, i.e., additive, comprising the claimed genus and species of bacteria, i.e., B. subtilis and B. licheniformis, the references does not explicitly disclose the claimed strains.  Here, each individual bacillus genus and species, e.g., B. subtilis or  B. licheniformis would be expected to exhibit consistent colony, morphological, physiological and biochemical characteristics.  Moreover, Kritas et al. disclose that the probiotic comprising a mixture of  B. subtilis and B. licheniformis, when fed to ruminant, increases milk fat and milk yield.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have selected any strain of B. subtilis or  B. licheniformis to use in the method of Kritas et al. where the prior art disclose the claimed genus/species. 
	Regarding claims 11 and 13, Kritas et al. disclose all of the claim limitations as set forth above.  Kritas et al. disclose that the probiotic product contains B. licheniformis and B. subtilis at a ratio of 1:1 (Bio Plus 2B – p. 171/Materials and Methods).  Kritas et al. disclose that the probiotic was mixed in corn at a dose equal to 2.56 X 106 viable spores (i.e. CFU) per g of feed (p. 171/Materials and Methods).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ arguments filed 9 March 2022 have been fully considered but they are not persuasive. 
Applicants submit Kritas et al. fails to teach the claimed combination of Bacillus subtilis and Bacillus licheniformis strains. Applicants argue “the Office Action provided no explanation about how any strain of the B. subtilis and B. licheniformis could be used in the additive of Kritas with a reasonable success.” 
In this case, Kritas et al. disclose a method of improving ewes’ milk production and milkfat by feeding ewes a probiotic, i.e., additive, comprising Bacillus licheniformis and Bacillus subtilis (BioPlus 2B).  Given Kritas et al. disclose a probiotic, i.e., additive, comprising a combination of B. licheniformis and B. subtilis, that is capable of improving milk production and milk fat of a ruminant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used any strain of the B. subtilis and B. licheniformis in the additive of Kritas et al. with a reasonable expectation of success.  There is no evidence on the record demonstrating that the probiotic of Kritas et al. would not effectively improve milk product, milk fat, stabilize rumen pH and enhance digestibility of a ruminant. 
Applicants submit the rationale of “obvious to try” has not been established.  
Note, the Examiner does not reject claim 8 based on the ration of “obvious to try.”   Rather, it is the Examiner’s position, given the prior art disclose the genus/species combination of B. subtilis and B. licheniformis, it would have been obvious to have used any strain (see MPEP §2144.08).
Applicants submit “the specification of the present application provides at least some evidence that can show nonobviousness of Claim 8.”  Specifically Applicants explain that the data from Example 2/Table 3 of the present specification demonstrates that different strains of B. subtilis exhibit different cellulose-decomposing activity. 
Here, Applicants have not compared the B. subtilis activity of the claimed strain to that of the prior art.  Regardless, it is not clear that the differences in activity result in differing digestibility.  Note, claim 8 only requires enhanced digestibility and no degree of digestibility is claimed.
Applicants submit the data from the Declaration filed 30 September 2022 show the Bacillus strains isolated from the Bioplus product of Kritas et al. exhibited much lower lactate consumption rate that the claimed B. licheniformis strains.
Here, claim 8 does not require a specific lactate consumption rate.  There is no evidence on the record demonstrating that the probiotic combination of Kritas, which is capable of converting lactate to acetate, when administered to a ruminant, would not stabilize rumen pH.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759